MEMORANDUM **
Noel Martinez-Sanehez appeals his conviction and sentence for attempted reentry *865after deportation in violation of 8 U.S.C. § 1326. We affirm.
Any error pertaining to the admission of Martinez-Sanchez’s statements to INS Inspector West, the government’s eliciting expert testimony from INS Inspector Armijo, or references by government witnesses to Martinez-Sanchez’s criminal history is harmless beyond a reasonable doubt given the overwhelming evidence of guilt presented at trial, including Martinez-Sanchez’s confession on the stand to each element of the offense.
Documents from Martinez-Sanchez’s A-file were not inadmissible hearsay or admitted in violation of the Confrontation Clause. United States v. Hemandez-Herrera, 273 F.3d 1213, 1217-18 (9th Cir. 2001).
Finally, Martinez-Sanchez’s argument that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) limits Almendarez-Torres v. United States, 523 U.S. 224, 226, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) to the specific facts of that case is foreclosed by United States v. Arellano-Rivera, 244 F.3d 1119, 1127-28 (9th Cir.2001), and United States v. Pacheco-Zepeda, 234 F.3d 411, 414-15 (9th Cir .2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.